758 N.W.2d 276 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Yasmen Joby TUCKER, Defendant-Appellant.
Docket No. 137036. COA No. 277650.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the June 12, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.